MEMORANDUM ***
Joginder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision affirming without opinion an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We will not disturb the IJ’s adverse credibility determination unless the record compels a different result, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we deny the petition for review.
The IJ found Singh’s explanation for possessing passports under two different names to be unconvincing. The IJ also found Singh unresponsive when questioned about writings attributed to him in a letter from his political party. Because the IJ has offered specific, cogent reasons to doubt Singh’s identity, the IJ’s adverse credibility determination is supported by substantial evidence. See id. Singh’s failure to establish eligibility for asylum nec*216essarily results in failure to establish eligibility for withholding of removal. See id.
The IJ’s denial of relief under the CAT is also supported by substantial evidence. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.